Case 3:18-cv-16539-MAS-LHG Document 12 Filed 01/09/19 Page 1 of 1 PageID: 525



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



JOHN DOE,

                         Plaintiff,
                                                        Civil Action No. 18-16539 (MAS)(LHG)
                         V.
                                                                        ORDER
PRINCETON UNIVERSITY,

                         Defendant.


         This matter comes before the Court upon Plaintiff John Doe’s (“Plaintiff’) Application for

a Preliminary Injunction. (ECF No. 1.) Defendant Princeton University (“Princeton”) opposed

(ECF No. 5) and filed a Motion to Dismiss (ECF No. 7). Plaintiff replied. (ECF No. 9.) On

December 21, 2018, the Court heard Oral Argument on the matter.

         For the reasons set forth in the accompanying Memorandum Opinion, and other good cause

shown,

         IT IS on this 9th day of January, 2019 ORDERED that:

         1. Plaintiffs Application for a Preliminary Injunction (ECF No. 1) is DENIED.

         2. Princeton’s Motion to Dismiss (ECF No. 7) is GRANTED in part and DENIED in

            part.

         3. Count One is DISMISSED without prejudice.



                                                             s/ Michael A. Shipp
                                                             MICHAEL A. SrnPP
                                                             UNITED STATES DISTRICT JUDGE
